DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/16/2021.  These drawings are acceptable.
Response to Amendment
This office action is responsive to the amendment filed with after final response on 02/16/2021.  As directed by the amendment claim 15 is amended. Claims 1, 3 and 5-16  are currently pending.
Allowable Subject Matter
Claims 1, 3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 3, 5-14 & 16 were allowed previously, the reason of allowance was given on the previous office action. The previously rejected claim-15 has been amended with the latest filing, to include allowable subject matter similar to claims 1 and 16, for that reason claim-15 is also deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2010/0168808 A1) CITRON discloses, biodegradable polymer-coated surgical meshes formed into pouches for implantable medical devices.
( discloses, cardiac rhythm management devices (CRMs) and other implantable medical devices (IMDs) enclosed in biodegradable and resorbable polymer pouches.
( discloses, implantable devices including mesh and perforated film, wherein the mesh may be made from non-bio absorbable materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792